In a juvenile de*631linquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Kings County (McLeod, J.), dated December 6, 2006, as, upon a fact-finding order of the same court dated August 16, 2006, made upon the appellant’s admission that he had committed an act which, if committed by an adult, would have constituted the crime of unauthorized use of a vehicle in the third degree and adjudging him to be a juvenile delinquent, placed him with the New York City Office of Children and Family Services for a period of 12 months for placement with Hawthorne Cedar Knowles, without credit for time served.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Prior to the final disposition of this juvenile delinquency proceeding, the appellant served a little more than four months in detention, which time he argues should have been credited to reduce his 12-month placement pursuant to Family Court Act § 353.3 (5). This is the appellant’s sole contention on appeal. However, since the period of placement has expired, this appeal must be dismissed as academic (see Matter of David Franklin M., 45 AD3d 596 [2007]; Matter of Marlene B., 12 AD3d 596 [2004]; Matter of Shanita V., 7 AD3d 804 [2004]). Crane, J.P., Rivera, Florio and Balkin, JJ., concur.